Citation Nr: 0904279	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  00-12 286A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from May 1958 to May 
1961, from November 1961 to August 1962, and from November 
1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's file was subsequently 
transferred to the Chicago, Illinois RO in November 1999.

The veteran testified at hearings at the RO in May 1999 and 
June 2000; and at a hearing before the undersigned Veterans 
Law Judge in December 2002.  Transcripts of these hearings 
are of record.

In this case, by way of a July 2004 order, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated and 
remanded the Board's April 2003 decision, which denied the 
veteran's claims for service connection for paranoid 
schizophrenia, PTSD, and depression.  The CAVC found that VA 
had failed to notify the veteran in accordance with the 
provisions of the VCAA, and noted that such failure could not 
be considered nonprejudicial.  See July 2004 CAVC Order.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  Pursuant to the CAVC order, the Board 
will remand this case in order to ensure that the veteran 
receives the notice to which he is entitled.  The RO must 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO must notify the claimant and 
the claimant's representative of any information and evidence 
not of record (1) that is necessary to substantiate the 
appellant's claims; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In accordance with the CAVC order, the 
veteran should also be told to submit any evidence in his 
possession that pertains to any of his claims on appeal.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Further, the veteran should 
be notified that he should submit any 
evidence in his possession that pertains 
to any of his claims of service 
connection.  He should also be told of 
the criteria for assigning a disability 
rating and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

